The State of TexasAppellee/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                            January 29, 2014

                                          No. 04-13-00346-CR

                                            Jassen BARNES,
                                                Appellant

                                                    v.

                                       THE STATE OF TEXAS,
                                             Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR9420
                            Honorable Maria Teresa Herr, Judge Presiding


                                             ORDER
Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

        Appellant’s brief was originally due on October 31, 2013. Appellant is represented on
appeal by retained counsel, Ms. Suzanne M. Kramer. On November 4, 2013, this court notified
Ms. Kramer, by letter, that the brief was late and instructed her to provide this court, within ten
days of our letter, with a reasonable explanation for failing to timely file the brief. Ms. Kramer
did not respond. Accordingly, on November 18, 2013, this court ordered Ms. Kramer to file
appellant’s brief in this court no later December 2, 2013. Our order cautioned Ms. Kramer that if
she did not file appellant’s brief by December 2, 2013, this cause would be abated for the trial
court to conduct an abandonment hearing. Ms. Kramer did not respond.

         Accordingly, on December 9, 2013, this court abated this appeal and remanded the case
to the trial court to conduct a hearing to determine whether:

           (1) appellant desires to prosecute his appeal;

           (2) appellant has made the necessary arrangements for filing a brief; and

           (3) counsel has abandoned the appeal.
       The trial court has filed its findings of fact and determined appellant desires to prosecute
the appeal and Ms. Kramer has not abandoned the appeal. Ms. Kramer stated on the record she
would file appellant’s brief no later than January 13, 2014. The brief has not been filed and
telephone calls from the Clerk of this court to Ms. Kramer have not been returned.

       Accordingly, Ms. Kramer is hereby ORDERED to appear on February 12, 2014 at 2:00
p.m. before a panel consisting of Justice Marion, Justice Barnard, and Justice Martinez, and
show cause why she should not be held in civil and criminal contempt of this court and/or
suspended from practice before this court for violating this court’s orders to timely file
appellant’s brief.

       Ms. Kramer is advised she has the right to be represented by counsel at the show cause
hearing and that the proceedings will be recorded by a certified court reporter.

        We further ORDER the Clerk of this court to have Ms. Kramer personally served with a
copy of this order. We also Order the person who personally serves Ms. Kramer to file with this
Court written proof of the date and time that Ms. Kramer was served with a copy of this order.
The Clerk of this court shall also fax a copy of this order to the Honorable Maria Teresa Herr,
presiding judge of the 186th Judicial District Court, Bexar County, Texas.




                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court